DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed December 30, 2021 has been entered. No new matter has been added.
Claims 1, 3, 5 – 10, 13 – 14 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 – 10, and 13 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffinger et al. (US 6,772,715).
Regarding Claim 1:
Pfeffinger et al. teaches a heat control device, comprising: a radiator (6) configured to cool cooling water for cooling an engine (2a, 2b) of a vehicle; a transmission (3) configured to transmit power generated by the engine; an air-cooling type oil cooler (7, see abstract) configured to cool transmission oil for cooling the transmission by exchanging heat with air outside the vehicle; a water-cooling type oil cooler (9) configured to cool the transmission oil by exchanging heat with the cooling water; and a flow path switch (18, 18’) configured to switch between causing the transmission oil to flow into the air-cooling type oil cooler, or causing the transmission oil to flow into the water-cooling type oil cooler; and a controller (not shown, but used to control actuators 18 and valve 5) configured to control to switch the flow path switch based on a state of the vehicle (col 2 line 18 – 29).
Pfeffinger et al. is silent to wherein the controller is configured to operate the flow path switch depending on whether the cooling water is flowing to the radiator or not, and wherein in response to the cooling water not flowing to the radiator, the controller is configured to operate the flow switch to: cause the and wherein, in response to the cooling water flowing to the radiator, the controller is configured to operate the flow path switch to: cause the cooling water not to flow to the air-cooling type oil cooler; and cause the transmission oil to flow into the water-cooling type oil cooler.
The Examiner notes that the phrase “depending on whether he cooling water is flowing to the radiator or not…” implies an “if-and” logic statement. Therefore, in the condition that cooling water is flowing to the radiator, the following limitations are negated. Pfeffinger et al. teaches “the controller is configured to operate the flow path switch depending on whether the cooling water is flowing to the radiator” (col 2 line 18 – 29 and via actuator 18 and valve 12).
	Regarding Claim 3:
Pfeffinger et al. teaches the engine includes a thermostat (5) configured to switch, based on a temperature of the cooling water, between causing the cooling water to flow into the radiator or causing the cooling water not to flow into the radiator, and wherein the thermostat is configured to cause the cooling water not to flow into the radiator when the temperature of the cooling water is lower than a first threshold value (Col 4 line 4 to Col 5 line 29).
	Regarding Claim 5:
Pfeffinger et al. teaches the controller is configured to cause the transmission oil flowing out of the transmission to flow into the air-cooling type oil 
	Regarding Claim 6:
Pfeffinger et al. teaches the controller is configured to cause the transmission oil flowing out of the transmission to flow into the air-cooling type oil cooler by operating the flow path switch when the vehicle is traveling (Col 4 line 4 to Col 5 line 29).
	Regarding Claim 7:
Pfeffinger et al. teaches the controller is configured to cause the transmission oil flowing out of the transmission to flow into the water-cooling type oil cooler by operating the flow path switch when a temperature of the cooling water is lower than a third threshold value (Col 4 line 4 to Col 5 line 29).
	Regarding Claim 8:
Pfeffinger et al. teaches the controller is configured to cause the transmission oil flowing out of the transmission to flow into the air-cooling type oil cooler and the water-cooling type oil cooler by operating the flow path switch when a temperature of the transmission oil is equal to or larger than a fourth threshold value (Col 4 line 4 to Col 5 line 29).
	Regarding Claim 9:
Pfeffinger et al. teaches the control unit is configured to operate the flow path switch such that the transmission oil flows into the air-cooling type oil cooler when the cooling water is not flowing to the radiator, and the transmission oil 
	Regarding Claim 10:
Pfeffinger et al. teaches a heat control device, comprising: a radiator  (6) configured to cool cooling water for cooling an engine (2a, 2b) of a vehicle; a transmission (3) configured to transmit power generated by the engine; an air-cooling type oil cooler (7) configured to cool transmission oil for cooling the transmission by exchanging heat with air outside the vehicle; a water-cooling type oil cooler (9) configured to cool the transmission oil by exchanging heat with the cooling water; and a flow path switching unit (18, 18’) configured to switch between causing the transmission oil to flow into the air-cooling type oil cooler, or causing the transmission oil to flow into the water-cooling type oil cooler; and a controller (not shown, but used to control actuators 18 and valve 5) configured to control to switch the flow path switch based on a state of the vehicle (col 2 line 18 – 29).
Pfeffinger et al. is silent to wherein the controller is configured to operate the flow path switch depending on whether the cooling water is flowing to the radiator or not, and wherein in response to the cooling water not flowing to the radiator, the controller is configured to operate the flow switch to: cause the cooling water not to flow to the air-cooling type oil cooler, and cause the transmission oil to flow into the air-cooling type oil cooler; and wherein, in response to the cooling water flowing to the radiator, the controller is configured to operate the flow path switch to: cause the cooling water not to flow to the air-cooling type oil cooler; and cause the transmission oil to flow into the water-cooling type oil cooler.
The Examiner notes that the phrase “depending on whether he cooling water is flowing to the radiator or not…” implies an “if-and” logic statement. Therefore, in the condition that cooling water is flowing to the radiator, the following limitations are negated. Pfeffinger et al. teaches “the controller is configured to operate the flow path switch depending on whether the cooling water is flowing to the radiator” (col 2 line 18 – 29 and via actuator 18 and valve 12).
	Regarding Claim 13:
Pfeffinger et al. teaches a vehicle comprising: a side frame (passenger compartment and vehicle body itself) ; an engine (2a, 2b); a transmission (3) configured to transmit power generated by the engine; and a heat control device  comprising: a radiator (6) arranged in a front part of the vehicle and configured to cool cooling water for cooling the engine; an air-cooling type oil cooler (7); a water-cooling type oil cooler (9) configured to cool the transmission oil by exchanging heat with the cooling water; and 4DOCS 120180-0211US01/4470345 1Application No. 16/756,698Docket No. 120180-021lUSO1 a flow path switch (18,18’) configured to switch between causing the transmission oil to flow into the air-cooling type oil cooler, or causing the transmission oil to flow into the water-cooling type oil cooler; and a controller (not shown, but used to control actuators 18 and valve 5) configured to control to switch the flow path switch based on a state of the vehicle (col 2 line 18 – 29).

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the oil cooler on an outer side of the vehicle frame, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In either location, air is used to cool the oil cooler, and thus would have been an obvious matter of design choice.
Pfeffinger et al. is silent to wherein the controller is configured to operate the flow path switch depending on whether the cooling water is flowing to the radiator or not, and wherein in response to the cooling water not flowing to the radiator, the controller is configured to operate the flow switch to: cause the cooling water not to flow to the air-cooling type oil cooler, and cause the transmission oil to flow into the air-cooling type oil cooler.
The Examiner notes that the phrase “depending on whether he cooling water is flowing to the radiator or not…” implies an “if-and” logic statement. Therefore, in the condition that cooling water is flowing to the radiator, the following limitations are negated. Pfeffinger et al. teaches “the controller is configured to operate the flow path switch depending on whether the cooling water is flowing to the radiator” (col 2 line 18 – 29 and via actuator 18 and valve 12).
	Regarding Claim 14:
.

Response to Arguments
Applicant's arguments filed December 30, 2021 have been fully considered but they are not persuasive. 
The Applicant fails to address the negative limitation that negates the patentability of the claims as discussed in the previous Office Action and reaffirmed in the rejection above. The Examiner considers the arguments presented in the Remarks moot because they do not apply to the conditions required of the cooling water flowing to the radiator, and not the negative limitation as currently presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.